Title: Aaron Vail to James Madison, 10 March 1835
From: Vail, Aaron
To: Madison, James


                        
                            
                                My dear Sir.
                            
                            
                                
                                      London
                                
                                10th March 1835.
                            
                        
                         
                        It is only within a few days that, having received the last of the collection of American Autographs which I
                            had undertaken to procure for the Princess Victoria, I was enabled, at an interview which I obtained for that purpose with
                            her and her mother, to hand to her the paper which, at my request you had the kindness to draw up for her—The collection
                            was received by the two illustrious persons with expressions showing at once their gratitude, their sense of the value of
                            the gift, and the high estimation in which they, sincerely, I believe, hold the distinguished men from whom it came. But
                            when the young Princess heard the touching and flattering language in which you allude to, herself, her present situation
                            and her high destinies, the blush which crimsoned her cheek would have convinced you, had you been present, that your kind
                            feelings were not lost upon her, and exhibited a modest innocence which, if not below her years, should hardly be looked
                            for in a person born, like her, to a throne, and reared under the gaze of a nation—Both she and her Mother desired me to
                            convey to you their acknowledgments for the interest you seem to take in their welfare, and their own wishes for yours. It
                            affords me much pleasure to acquit myself of this pleasing task; the more as it gives me another opportunity of assuring
                            you of my sincere esteem and great veneration. I am, My dear Sir, most truly Your obedient Servant
                        
                        
                            
                                A. Vail
                            
                        
                    